EXHIBIT 10.2

 

THIS SUBSCRIPTION AGREEMENT WAS NOT ISSUED IN A REGISTERED TRANSACTION UNDER THE
SECURITIES ACT OF 1933 (AS AMENDED, THE “SECURITIES ACT”). THE SECURITIES
EVIDENCED HEREBY MAY NOT BE TRANSFERRED WITHOUT (i) AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER MAY BE LAWFULLY MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAW;
OR (ii) SUCH REGISTRATION.

 

SUBSCRIPTION AGREEMENT AND REPRESENTATIONS

 

 

Rich Cigars, Inc.

3001 North Rocky Point East, Ste. 200

Tampa, FL 33607

 

Ladies and Gentlemen:

 

I, the undersigned, understand that Rich Cigars, Inc. a Florida Corporation (the
“Company”) is offering 1,000,000 shares of restricted Series A Supermajority
Voting Preferred Shares (“Preferred Shares”) pursuant to the terms of the Escrow
Agreement, as amended, between the Company, Dror Svorai (“Purchaser”), and
Matheau Stout, Esq. (“Escrow Agent”) at $.125 per Preferred Share. The offering
is made in reliance upon an exemption from registration under the federal and
state securities laws provided by Rule 506 of Reg. D of the Securities Act of
1933 and such other applicable exemptions from registration, for which the
Preferred Shares may be qualified.

I hereby offer to purchase 1,000,000 restricted Preferred Shares and upon
acceptance by you, agree to become a shareholder of the Company and to
contribute to the Company as set forth herein. In order to induce the Company to
accept my offer, I advise you as follows:

(1)Receipt of copies of the Company’s September 30, 2017 10-Q, and a
disbursement Schedule defining the Use of Proceeds from my purchase of the
Preferred Shares, and such other documents as I have requested. I hereby
acknowledge that I have received the Business Plan (as may be supplemented from
time to time) relating to the Company; that I have carefully read the documents;
and that I understand and agree to all of the terms, conditions, and provisions
contained therein.

(2)Availability of Information. I hereby acknowledge that the Company has made
available to me the opportunity to ask questions of, and receive answers from
the Company and any other person or entity acting on its behalf, concerning the
contents of the Business Plan and the information contained in the corporate
documents and to obtain any additional information, to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information provided by the
Company and any other person or entity acting on its behalf.

(3)Representations and Warranties. I represent and warrant to the Company (and
understand that it is relying upon the accuracy and completeness of such
representations and warranties in connection with the availability of an
exemption for the offer and sale of the Preferred Shares from the registration
requirements of applicable federal and state securities laws) that:

 

(A)RESTRICTED SECURITIES.

 

(1)I understand that the Preferred Shares have not been registered under the
Securities Act of 1933, as amended (The Act), or any state securities laws.

 

(2)I understand that if my subscription offer is accepted and the Securities are
sold to me, I cannot sell or otherwise dispose of the Preferred Shares unless
they are registered under the Act or the state securities laws or exemptions
therefrom are available (and consequently, that I must bear the economic risk of
the investment for an indefinite period of time):

 

(3)I understand that the Company has no obligation now or at any time to
register the Preferred Shares under the Act or the State securities laws or
obtain exemptions therefrom.

1 

 

 

(4)I understand that the Company will restrict the transfer of the Preferred
Shares in accordance with the foregoing representations.

 

(B)LEGEND.

 

I agree that any certificate representing the Preferred Shares and any
securities issued upon conversion of such Preferred Shares, if applicable, will
contain and be endorsed with the following, or a substantially equivalent,
LEGEND:

 

“This share in the Company has been acquired pursuant to an investment
representation by the holder and shall not be sold, pledged, hypothecated or
donated, or otherwise transferred except upon the issuance to Company of a
favorable opinion by its counsel and the submission to the Company of other
evidence satisfactory to and as required by counsel to the Company; that any
such transfer will not violate the Securities Act of 1933, as amended, and
applicable state securities laws.”

 

(C)AGE: CITIZENSHIP.

 

I am at least twenty-one years old and a citizen of the United States.

 

(D)ACCURACY OF INFORMATION.

 

All information which I have provided to the Company concerning my financial
position and knowledge of financial and business matters is correct and complete
as of the date set forth at the end hereof, and if there should be any material
change in such information prior to acceptance of this subscription offer by the
Company, I will immediately provide the Company with such information.

 

(4)OFFERING ACCEPTANCE PROCEDURE.

I understand that this subscription offer is subject to each of the following
terms and conditions:

 

(A)The Company may reject this subscription offer for any reason, and this
subscription offer shall become binding upon the Company only when accepted, in
writing, by the Company.

 

(B)This subscription offer may not be withdrawn by me.

 

(5)SUITABILITY. I hereby warrant and represent:

 

(A)That I can afford a complete loss of the investment and can afford to hold
the securities being purchased hereunder for an indefinite period of time;

 

(B)That I consider this investment a suitable investment and;

 

(C)That I have had prior experience in financial matters and investments

 

 

(6)RESTRICTIONS.

 

This subscription is personal to the investor whose name and address appear
below. It may not be sold, transferred, assigned or otherwise disposed of to any
other person, natural or artificial.

 

(7)CONDITIONS.

 

This subscription shall become binding upon the Company and me only when
accepted, in writing, by the issuer.

 

 

2 

 

 

 

(8)REPRESENTATIONS.

 

(A)I have been furnished and have carefully read the Company’s Business Plan
attached as exhibits thereto, including the Subscription Agreement. I am aware
that:

 

(1)There are substantial risks incident to the ownership of Preferred Shares in
the Company, and such investment is speculative and involves a high degree of
risk of loss by me of my entire investment in the Company;

 

(2)No federal or state agency has passed upon the Preferred Shares or made any
finding or determination concerning the fairness of this investment;

 

(B)I acknowledge that I have been advised to consult my own attorney concerning
the investment.

 

(C)I acknowledge that the investment in the Company is an illiquid investment.
In particular, I recognize that:

 

(1)Due to restrictions described below, the lack of any market existing or to
exist for these restricted Preferred Shares, in the event I should attempt to
sell my shares in the Company, my investment will be highly illiquid and,
probably must be held indefinitely.

 

(2)I must bear the economic risk of investment in the restricted Preferred
Shares for an indefinite period of time, since the Preferred Shares have not
been registered under the Securities Act of 1933, as amended. Therefore, the
Preferred Shares cannot be offered, sold, transferred, pledged, or hypothecated
to any person unless either they are subsequently registered under said Act or
an exemption from such registration is available and the favorable opinion of
counsel for the Company to that effect is obtained, which is not anticipated.

 

(3)My right to transfer my Preferred Share(s) will also be restricted as
provided in this Subscription Agreement.

 

(D)I represent and warrant to the Company that:

 

(1)I have carefully reviewed and understand the risks of, and other
considerations relating to, a purchase of the restricted Preferred Shares,
including the risks set forth in this Agreement.

 

(2)I and my investment advisors, if any, have been furnished all materials
relating to the Company and its proposed activities, the offering of Preferred
Shares, or anything set forth in the Business Plan which they have requested and
have been afforded the opportunity to obtain any additional information
necessary to verify the accuracy of any representations or information set forth
in the Business Plan;

 

(3)The Company has answered all inquiries that I and my investment advisors, if
any, have put to it concerning the Company and its proposed activities and the
offering and sale of the Preferred Share(s);

 

(4)Neither I nor my investment advisors, if any, have been furnished any
offering literature other than the Business Plan and SEC filings and the
documents that may be attached as exhibits thereto and I and my investment
advisors, if any, have relied only on the information contained in the Business
Plan and such exhibits and the information furnished or made available to them
by the Company;

 

(5)I am acquiring the Preferred Share(s) for which I hereby subscribe for my own
account, as principal, for investment purposes only and not with a view to the
resale or distribution of all or any part of such Preferred Shares, and that I
have no present intention, agreement or arrangement to divide my participation
with others or to resell, transfer or otherwise dispose of all or any part of
the Preferred Share(s) subscribed for unless and until I determine, at some
future date, that changed circumstances, not in contemplation at the time of
this purchase, makes such disposition advisable;

 

(6)I, the undersigned, if on behalf of a corporation, partnership, trust, or
other form of business entity, affirm that: it is authorized and otherwise duly
qualified to purchase and hold Preferred

3 

 

Shares in the Company; recognize that the information under the caption as set
forth in (a) above related to investments by an individual and does not address
the federal income tax consequences of an investment by any of the
aforementioned entities and have obtained such additional tax advice that I have
deemed necessary; such entity has its principal place of business as set forth
below; and such entity has not been formed for the specific purpose of acquiring
Preferred Shares in the Company.

 

(7)I have adequate means of providing for my current needs and personal
contingencies and have no need for liquidity in this investment; and

 

(E)I hereby adopt, accept, and agree to be bound by all the terms and conditions
of this Agreement, and by all of the terms and conditions of the Articles of
Incorporation, and amendments thereto, and Escrow Agreement. Upon acceptance of
this Subscription Agreement by the Company, I shall become a Shareholder of the
Company for all purposes, and the restricted Preferred Shares subscribed shall
be issued.

 

(F)The Subscription, upon acceptance by the Company, shall be binding upon the
heirs, executors, administrators, successors, and assigns of mine.

 

(G)I hereby represent and warrant that:

 

(1)I have either a net worth (exclusive of home, home furnishings, and
automobiles) of at least ten times the amount of the investment. If a
corporation, it is on a consolidated basis according to its most recent
financial statement, within the above standards, and if a partnership, each
partner is within the above standards.

 

(H)I further hereby represent that either:

 

(1)I have such knowledge and experience in business and financial matters that I
am capable of evaluating the Company and proposed activities thereof, the risks
and merits of investment in the Preferred Shares and of making an informed
investment decision thereon, and am not utilizing a purchaser representative in
connection with evaluating such risks and merits; or

 

(2)I and the persons listed in (3) below (not affiliated with the Company)
together have such knowledge and experience in financial and business matters
that we are capable of evaluating the merits and risks of investment in the
shares and make an informed decision

 

Note: If (1) is correct, cross out (2). If (2) is appropriate (1) and, if (3)
below, list, and indicate professional or business relationship to the
undersigned relied upon, or with whom the undersigned consulted, in evaluating
the merits and risks investment in the shares. If such person is serving as a
Purchaser Representative of me, have such individual(s) complete a Purchaser
Representative Affidavit obtained from the Company.

 

(3)In evaluating the merits and risks of investment in the Preferred Shares, I
have relied upon the advice of, or consulted with, only the following persons
(not affiliated with the Company):

 

i.(None)_____________________________________

Name

___________________________________________

Relationship

 

 

ii.___________________________________________

Name

___________________________________________

Relationship

 

 

4 

 

 

 

(I)I HAVE / HAVE NOT previously invested in private placement securities (such
as stock, equipment leasing, mineral, oil and gas, or cattle feeding
syndications). (CROSS OUT INCORRECT ANSWER.)

 

(J)I further represent and warrant:

 

(1)That I have not distributed the Offering to anyone other than my designated
Purchaser Representative.

 

(2)That I hereby agree to indemnify the Company and hold the Company harmless
from and against any and all liability, damage, cost, or expense incurred on
account of or arising out of:

 

i.Any inaccuracy in my declarations, representations, and warranties hereinabove
set forth;

 

ii.The disposition of any of the Preferred Shares which I will receive, contrary
to my foregoing declarations, representations, and warranties; and

 

iii.Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the Preferred Shares or any part thereof.

 

(K)This Agreement shall be construed in accordance with and governed by the laws
of the State of Florida, except as to the manner in which the subscriber elects
to take title to Preferred Shares of the Company which shall be construed in
accordance with the State of his principal residence.

 

(L)Upon request of the Company, I shall provide a sworn and signed copy of my
current financial statement.

 

 

(9)SUBSCRIPTION FOR INTERESTS:

 

Number of Preferred Shares subscribed for: 1,000,000 Series A

 

Total consideration: $125,000

 

Subscriber:

 

Name (please print) Dror Svorai

 

Social Security No. ________________________________

 

Address: ________________________________

 

(including Zip Code) ________________________________

 

Phone (___)___________________________

 

Nature of Business _______________________________

 

Net Worth $______________________________

 

Liquid Assets $______________________________

 

(10)☒ (Check box if you are an Accredited Investor). Accredited Investor. I
represent that I am an “Accredited Investor” or an Officer of an “Accredited
Investor” as defined below:

 

Accredited investor shall mean any person who comes within any of the following
categories, or who the issuer reasonably believes come within any of the
following categories, at the time of the sale of the securities to that person.

5 

 

 

(A)Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

(B)Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

(C)Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

(D)Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

(E)Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000; excluding the
market value of primary residence and debt thereon, except in the event the debt
exceeds such primary residence value, such shall be deducted from net worth.

 

(F)Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

(G)Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in §230.506(b)(2)(ii); and

 

(H)Any entity in which all of the equity owners are accredited investors.

 

(I)An entity or person defined under SEC CFR §230.001 and California
Corporations Code §25102(n) (by inclusion).

 

An affiliate of, or person affiliated with, a specific person shall mean a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person specified.

 

I will hold title to my Preferred Shares as follows:

 

☐ Community Property

 

☐ Joint Tenants with Right Survivorship

 

☐ Tenants in Common

 

☒ Individually

 

☐ Other: (Corporation, Trust, Etc., please indicate)

6 

 

 

(Note: Subscribers should seek the advice of their attorneys in deciding in
which of the above forms they should take ownership of the Preferred Shares,
since different forms of ownership can have varying gift tax and other
consequences, depending on the state of the investor’s domicile and their
particular personal circumstances. For example, in community property states, if
community property assets are used to purchase units held in individual
ownership, this might have adverse gift tax consequences. IF OWNERSHIP IS BEING
TAKEN IN JOINT NAME WITH A SPOUSE OR ANY OTHER PERSON, THEN ALL SUBSCRIPTION
DOCUMENTS MUST BE EXECUTED BY ALL SUCH PERSONS.)

 

[SIGNATURE PAGE FOLLOWS]

7 

 

 

IN WITNESS WHEREOF, subject to acceptance by the Company, I have completed this
Subscription Agreement to evidence my Subscription as set forth hereinabove, and
I submit herewith the Escrow Agreement authorizing the disbursement in the
amount of $125,000 for 1,000,000 restricted Series A Preferred Shares to be
issued this 27th day of November, 2017.

 

 

 

/s/ Dror Svorai_______________________ N/A________________________________

 

SubscriberSubscriber

 

By:_Dror Svorai______________________ By: ________________________________

 

Please print the name that the Preferred Shares should be issued under and the
address to which correspondence should be sent below:

 

Name:

 

DROR SVORAI______________________

 

Mailing Address:

____________________________________

 

____________________________________

 

____________________________________

 

THIS SUBSCRIPTION OFFER IS ACCEPTED THIS 27TH DAY OF NOVEMBER, 2017.

 

 

 

RICH CIGARS, INC., Company

 

 

 

By: /s/ Richard Davis

Richard Davis, CEO

8 

 



 



  